t c memo united_states tax_court estate of robert c duncan deceased dan duncan and jan duncan co-executors and jannette duncan petitioners v commissioner of internal revenue respondent docket nos 1722-08l 20689-09l filed date melissa l ellis for petitioners thomas lee fenner for respondent memorandum findings_of_fact and opinion lauber judge in these collection_due_process cdp cases petitioners seek review pursuant to sec_6330 of the determination by the internal all statutory references are to the internal_revenue_code in effect at all relevant times we round all monetary amounts to the nearest dollar revenue service irs or respondent to uphold notices of intent to levy the irs served the levy notices to assist in collecting petitioners’ unpaid federal_income_tax liabilities for and the issues for decision are whether the irs appeals_office failed to verify that the tax in question had been properly assessed or abused its discretion in declining to accept a dollar_figure offer-in-com- promise oic we sustain respondent’s determinations in all respects findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated by this reference petitioners are the estate of robert c duncan who died in and his widow jannette duncan for convenience we will use the term petitioners to refer to jannette duncan and either robert c duncan or his estate depending on the date on which the relevant act occurred robert c duncan resided in texas when he died and his will was apparently probated in texas jannette duncan resided in texas when the petition was filed as did both coexecutors of mr duncan’s estate a the examination phase petitioners were the sole partners in a family_partnership called rcd invest- ments ltd rcd in petitioners participated through rcd in a series of transactions constituting a son of boss sob tax_shelter rcd thereby generated dollar_figure of fictitious short-term_capital_losses for that were passed through to petitioners’ individual return petitioners claimed dollar_figure of this loss as a deduction on their return and carried forward the remaining dollar_figure to their return separately rcd claimed deductions of approximately dollar_figure million and dollar_figure million for and respectively for alleged bad-debt losses these deduc- tions were likewise passed through to petitioners’ individual returns as a result of these alleged losses and various loss carryforwards petitioners reported a sub- stantial net_operating_loss nol on their return in petitioners filed a form_1045 application_for tentative refund claiming a refund attributable to an nol_carryback of dollar_figure from to the irs processed this claim and in date issued petitioners a refund of dollar_figure for the irs selected rcd’s partnership returns for examination the examination was initially conducted by two separate audit teams one focused on the sob transactions and the other focused on the alleged bad-debt losses the an sob shelter is a variation of an earlier tax_shelter known as boss bond s and options sales strategy while the scheme had various flavors the goal was to create for the partners artificially high bases in the partnership en- abling them to claim fictitious losses on their individual returns see 128_tc_192 second team later expanded its examination to include rcd’ sec_2001 partnership return and both teams expanded their examinations to include petitioners’ and individual returns revenue_agent metzner ra1 began work on the sob examination in date she immediately sent petitioners a letter notifying them that the irs had announced a settlement initiative for taxpayers who had participated in sob trans- actions see announcement 2004_1_cb_964 this initiative allowed electing taxpayers to reduce underpayment penalties if they conceded all sob- related tax benefits before date electing taxpayers were required to execute a closing_agreement and make f ull payment of the liabilities under this initiative or other financial arrangements acceptable to the service by the time the closing_agreement was signed id c b pincite petitioners elected to participate in the settlement initiative and submitted the required election form to ra1 on date she acknowledged receipt of petitioners’ election and requested followup information from them regarding pay- ment arrangements pursuant to announcement supra on date petitioners signed form 13586-a settlement initiative declaration report- ing dollar_figure of tax benefits claimed on their individual returns as attributable to the sob transactions meanwhile the bad-debt examination was transferred to ra1 from another revenue_agent in date petitioners and ra1 agreed to the disallowance of the dollar_figure million bad-debt loss deduction that rcd had claimed for given the interplay among the partnership and the individual returns the disallowed bad- debt loss deduction the disallowed sob loss deductions and the nol carryfor- wards and carrybacks the computation of petitioners’ individual tax_liabilities for the various years was complex numerous iterations of these tax computations followed when the dust appeared to have settled ra1 in date sent peti- tioners a form_906 closing_agreement on final_determination covering specific matters that memorialized the parties’ settlement of the sob transactions in which they concede d all claimed benefits and attributes from the son of boss transaction for and the agreement also stated that t he taxpayers shall make full payment of their liability for tax penalties and interest resulting from the application of the foregoing paragraphs upon returning this executed closing_agreement to the irs ra1 concurrently sent petitioners two forms income_tax examina- tion changes on the form_4549 for ra1 calculated a dollar_figure million defi- ciency attributable to disallowance of rcd’s bad-debt loss deduction and adjust- ments to nol carryforwards and carrybacks none of this deficiency was attributable to the sob transactions on the form_4549 for ra1 calculated an overassessment of dollar_figure attributable largely to nol carrybacks since the irs had previously issued petitioners a refund of dollar_figure for this form_4549 showed a balance due of dollar_figure finally ra1 sent to petitioners a form_870 waiver_of_restrictions_on_assessment_and_collection of deficiency in tax and acceptance of overassessment reflecting the deficiency for and the balance due for on date petitioners executed and mailed to ra1 the form_906 closing_agreement implementing the sob settlement and the forms and waiving restrictions on assessment for and ra1 noted in her file that the disallowance of the sob-related loss deductions by itself created no tax_liability for because it operated only to reduce carryforwards and carrybacks for that reason the settlement initiative did not require petitioners to make pay- ment or payment arrangements upon execution of the closing_agreement ra1 re- tired from the irs on date and the cases were reassigned to reve- nue agent smith ra2 ra2 received the executed form sec_906 and on date the irs countersigned the closing_agreement on date ra2 sent petitioners a fully executed copy of the closing_agreement on date thereafter much confusion ensued ra2 discovered among other errors that the overassessment for was incorrect because it ignored a dollar_figure re- fund that petitioners had received on account of another nol_carryback the revenue_officer newly assigned to the sob portion of the examination moreover erroneously concluded contrary to ra1’s determination that petitioners had vio- lated the terms of the settlement initiative by failing to tender a tax payment for she recommended that petitioners be removed from the sob settlement pro- gram for this reason a recommendation to which petitioners strongly objected on this point irs management agreed with petitioners determining that the sob closing_agreement was binding on both parties and could not be set_aside absent fraud or the like after this additional dust had settled ra2 determined that petitioners were liable for the following a an dollar_figure deficiency for none of which was attributable to the sob transactions b a dollar_figure deficiency for dollar_figure of which was attributable to the sob transactions and c a penalty of this dollar_figure deficiency took into account both of the refunds attributable to the nol carrybacks that ra1 and ra2 had discovered dollar_figure for computed pincite pursuant to the settlement initiative attributable to the sob transactions in date ra2 sent petitioners updated forms reflecting these adjustments she also sent them a form 870-pt agreement for partnership items and partnership level determinations as to penalties additions to tax and additional_amounts reflecting the disallowance of rcd’s dollar_figure million bad-debt loss deduction for at the bottom of the form_4549 there is a box captioned consent to as- sessment and collection which includes the following text i do not wish to exercise my appeal rights within the internal_revenue_service or to contest in the united_states tax_court the findings in this report therefore i give my consent to the immediate_assessment and collection of any increase in tax and penalties shown above plus additional interest as provided by law on date petitioners signed the consent to assessment and col- lection on the forms for and they returned to ra2 these exe- cuted forms along with the executed form 870-pt in date the irs assessed the tax_liabilities to which petitioners had agreed namely a dollar_figure de- ficiency for and a liability of dollar_figure for the dollar_figure deficiency plus the dollar_figure penalty b the collection phase in an effort to collect petitioners’ unpaid liability the irs in date mailed them form_1058 final notice_of_intent_to_levy and your right to a hearing settlement officer darling so1 was assigned to the liability case petitioners submitted an oic premised on doubt as to liability disputing the vali- dity of the assessment they asserted that they had never agreed to this as- sessment and that the irs had failed to issue them a notice_of_deficiency in response so1 provided petitioners a copy of the form_4549 they had signed on date which established that they had agreed to the tax_deficiency and waived restrictions on its assessment so1 explained to petitioners that the irs was not required to send them a notice_of_deficiency for because they had waived that requirement by signing this form so1 concluded that peti- tioners’ tax_liability for had been properly assessed and that there was no doubt as to their liability because they had explicitly agreed to it she therefore rejected petitioners’ oic and on date issued them a notice_of_determination sustaining the levy for in an effort to collect petitioners’ unpaid liability the irs in novem- ber sent them a notice_of_intent_to_levy on form_1058 petitioners requested a cdp hearing stating they wished to dispute their underlying tax_liability and discuss collection alternatives settlement officer penny so2 was assigned to the liability case so2 informed petitioners that she could not consider a challenge to their underlying tax_liability because they had signed a closing_agreement covering the sob issue and a form_4549 covering all issues by which they had accepted the tax_liability as determined by the irs and consented to its assessment peti- tioners did not propose any collection alternatives on date so2 issued petitioners a notice_of_determination sustaining the levy for on date petitioners timely petitioned for review of the notice_of_determination for their petition raised many points but ultimately two assignments of error they alleged that the assessment for was invalid because the period of limitations for assessment had lapsed before the tax was as- sessed and so1 had failed to verify that all applicable procedural requirements were met on date petitioners timely petitioned for review of the notice_of_determination for although the petition alleged discrete errors it chiefly focused on assertions that the assessment for was invalid and that so2 had not given adequate_consideration to collection alternatives on date we consolidated the two cases for trial briefing and opinion while the cases were pending in this court petitioners submitted to the irs a new oic of dollar_figure believing that this offer had been submitted solely to de- lay collection the irs returned it to petitioners without affording them a right to administrative appeal respondent later had second thoughts about this and on date the parties jointly moved to remand the cases to the irs ap- peals office for a supplemental cdp hearing we granted that motion on remand a new settlement officer so3 was assigned to evaluate peti- tioners’ offer they submitted a copy of their oic which offered to discharge tax_liabilities then exceeding dollar_figure million including interest by paying dollar_figure they also submitted a schedule of assets and liabilities that showed a net_worth of dollar_figure as of date they later submitted a form 433-a collection information statement for wage earners and self-employed individuals showing net assets and expected future income of dollar_figure as of puzzled by the as- serted decline in their net_worth so3 asked them to explain these calcula- tions and to submit a new oic for consideration petitioners submitted a new oic of dollar_figure based on doubt as to collecti- bility with special circumstances recognizing that their reasonable collection potential rcp even if only dollar_figure as alleged substantially exceeded their offer petitioners asserted that this discrepancy was justified by special circum- stances the alleged special circumstances included mrs duncan’s age her asserted lack of future income monthly losses she had incurred on an office building and monthly payments of dollar_figure that she was making on life_insurance_policy loans so3 determined that the real_estate losses attributable mostly to depreci- ation and policy loan repayments which appeared to benefit petitioners and their family members could not be taken into account in evaluating their ability to pay so3 asked for detailed statements showing what had happened to millions of dol- lars of assets previously shown on their balance_sheet which were no longer there in particular so3 asked for information about the beneficiaries of the life_insurance policies and an accounting of all policy_loans and repayments petitioners’ assets included overlapping interests in numerous closely held entities such as partnerships and family trusts which engaged in numerous rela- ted-party transactions these overlapping interests complicated a precise determi- nation of petitioners’ net_worth for this reason so3 was unable to determine their rcp as an exact dollar amount however so3 determined that petitioners’ rcp was sufficiently large to exceed their dollar_figure offer by a very wide margin he determined that petitioners since incurring their and tax_liabilities had dissipated assets of at least dollar_figure million that their remaining assets exceeded dollar_figure million and that their remaining assets vastly exceeded their liabilities petitioners responded with an appraisal report purporting to value their assets at less than dollar_figure so3 re- jected this report as factually deficient in numerous respects on date so3 issued a supplemental notice_of_determination rejecting petitioners’ dollar_figure oic and sustaining the levies to collect their and tax_liabilities he concluded that petitioners had sufficient assets to pay their and tax_liabilities in full that there were no special circum- stances that would justify acceptance of their dollar_figure offer and that acceptance of their offer would not be in the best interests of the united_states we set these cases for trial in dallas in date to review the supple- mental notice_of_determination before trial the parties filed a stipulation of set- tled issues agreeing that the irs assessments if valid were timely for both years opinion sec_6330 does not prescribe the standard of review that this court must apply in reviewing an irs administrative determination in a cdp case the general parameters for such review are marked out by our precedents where the so3 noted that the u s department of justice had commenced litigation against a trustee of the estate for improperly distributing assets without paying the estate’s tax_liabilities validity of the underlying tax_liability is at issue the court reviews the irs’ determination de novo 114_tc_176 where the taxpayer’s underlying tax_liability is not at issue the court reviews the irs decision for abuse_of_discretion id pincite abuse_of_discretion exists when a determination is arbitrary capricious or without sound basis in fact or law 125_tc_301 aff’d 469_f3d_27 1st cir a taxpayer may dispute her underlying tax_liability in a cdp case only if she did not receive a notice_of_deficiency or otherwise have a prior opportunity to contest that liability sec_6330 the term underlying tax_liability includes the total amount of tax penalties and interest assessed for the relevant year 130_tc_44 see also 115_tc_329 the validity of petitioners’ underlying tax_liabilities is not at issue here so1 and so2 concluded that petitioners could not challenge their underlying lia- bility for or because they had signed forms agreeing to the tax_liabilities in question so3 concurred in this conclusion petitioners thus waived their right to challenge these liabilities at the irs appeals_office or in this court see 117_tc_324 hall v commissioner tcmemo_2013_93 at we accordingly review the irs’ determina- tions for abuse_of_discretion only 114_tc_604 in deciding whether so3 in the supplemental notice_of_determination ab- used his discretion in rejecting petitioners’ oics and sustaining the levies we con- sider whether he properly verified that the requirements of applicable law or administrative procedure had been met considered any relevant issues peti- tioners raised and determined whether the proposed collection action bal- ances the need for the efficient collection_of_taxes against petitioners’ legitimate concern that the collection action be no more intrusive than necessary see sec_6330 a validity of the assessments petitioners’ principal contention is that during the initial cdp hearings so1 and so2 failed to verify that the tax_liabilities in question had been properly assessed petitioners advance two arguments to support this contention that the irs failed to issue notices of deficiency before making the assessments and that the assessments were barred by the sob closing_agreement neither argument has merit as a rule the irs may not assess a tax_deficiency unless it has first mailed the taxpayer a notice_of_deficiency enabling her to challenge the deficiency in this court before the irs assesses the tax and proceeds to collect it sec_6213 89_tc_1063 referring to the notice_of_deficiency as a taxpayer’s ticket to the tax_court aff’d 886_f2d_1237 9th cir but there are well-established exceptions to this rule one such exception appears in sec_6213 which allows the irs to assess a deficiency without issuing a notice_of_deficiency if a taxpayer waives restrictions on assessment a taxpayer can waive restrictions on assessment in various ways one way of doing this is by executing the consent to assessment and collection that ap- pears on form_4549 see 312_f3d_191 ndollar_figure 5th cir aguirre t c pincite petitioners did that here on the forms for and they explicitly waived their right to contest in the united_states tax_court the liabilities appearing on those forms and gave their consent to the immediate_assessment and collection of those liabilities under sec_6213 petitioners thus waived their right to receive a notice_of_deficiency for either year petitioners’ second argument is based on the closing_agreement although the sob settlement initiative generally required electing taxpayers to make pay- ment when executing the closing_agreement so1 did not require payment or pay- ment arrangements from petitioners at that time petitioners accordingly argue that the closing_agreement had an implicit term that no tax or penalty would be due in petitioners’ view the irs violated the closing_agreement when it later assessed for the year a deficiency of dollar_figure and a penalty of dollar_figure on account of the sob transactions sec_7121 permits the irs to enter into closing agreements which are final and conclusive and bind the parties as to matters agreed upon sec_7121 122_tc_384 the irs has prescribed two forms of closing agreements see sec_301_7121-1 proced admin regs one type completed on form_866 agreement as to final_determination of tax_liability conclusively determines a taxpayer’s liability for a particular year or years see urbano t c pincite 90_tc_753 revproc_68_16 1968_1_cb_770 the second type completed on form_906 finally determines one or more specific matters that affect the tax- payer’s liability see urbano t c pincite sec_601_202 statement of procedural rules a form_906 closing_agreement does not determine the taxpay- er’s final liability for any particular year but simply binds the parties to the tax treatment of the specific matters upon which they have agreed zaentz t c pincite see 97_tc_1 petitioners executed a specific matters closing_agreement on a form_906 in which they concede d all claimed benefits and attributes from the son of boss transaction for and this agreement did not address any other items affecting their tax_liabilities such as the claimed bad-debt losses and it made no reference to the dollar amount of their tax_liability for any year the agreement simply provided that in determining petitioners’ tax_liabilities for the relevant years their concession of all sob tax benefits would be given full force and effect like other closing agreements executed pursuant to the sob settlement initiative petitioners’ agreement stated that t he taxpayers shall make full pay- ment of their liability for tax penalties and interest resulting from the application of the forgoing paragraphs upon returning this executed closing_agreement to the irs when accepting the closing_agreement from petitioners the irs did not re- quire any_tax payment because it believed at the time that disallowance of the sob tax benefits would operate merely to reduce carryforwards and carrybacks the irs later discovered various errors and omissions that required recalculation of petitioners’ tax_liabilities for and this recalculation revealed that a portion of the deficiency dollar_figure was in fact attributable to the disallowed sob tax benefits and the irs computed a penalty dollar_figure accordingly nothing in the closing_agreement prevented the irs from doing this closing agreements are interpreted under ordinary principles of contract law 850_f2d_242 5th cir 303_f2d_1 5th cir we confine our view to the four corners of the agreement unless it is ambiguous as to essential terms 105_tc_157 aff’d 86_f3d_260 1st cir 100_tc_319 aff’d 47_f3d_168 6th cir the clos- ing agreement at issue here is unambiguous it makes no reference to petitioners’ overall tax_liability for any year and it therefore does not foreclose the irs from determining liabilities in any particular amount petitioners desire to read into the closing_agreement an implicit representa- tion by the irs that if it did not require them to tender a tax payment upon execu- tion of the form_906 it would not determine a tax_deficiency attributable to the sob transactions but a closing_agreement binds the parties only as to the matters expressly agreed upon therein see sec_7121 zaentz t c pincite the irs made no representation or promise of the sort petitioners imagine it could not have done so because a specific matters closing_agreement does not address the taxpayer’s overall liability for any year at issue the clause in the closing agree ment requiring that payment be tendered was designed to protect the fisc petitioners improperly seek to convert this shield into a sword to bind the irs to a promise that it never made in sum we conclude that the irs appeals_office correctly verified that petitioners’ tax_liabilities for and had been properly assessed because petitioners explicitly consented to those assessments by executing the respective forms a notice_of_deficiency was not required as a prerequisite to assess- ment for either year and there is nothing in the sob closing_agreement that barred assessment of the tax deficiencies and penalties to which petitioners had expressly agreed b petitioners’ oic sec_7122 authorizes the irs to compromise an outstanding tax liabi- lity the regulations set forth three grounds for such compromise doubt as to liability doubt as to collectibility or promotion of effective tax administra- tion sec_301_7122-1 proced admin regs petitioners initially based their oic on doubt as to liability urging that the and assessments were in- valid the irs appeals_office rejected that theory for the reasons set forth above at the supplemental cdp hearing petitioners based their oic on doubt as to collectibility and special circumstances the secretary may compromise a tax liability on the basis of doubt as to collectibility where the taxpayer’s assets and income render full collection unlikely id para b conversely the irs may reject an oic when the taxpayer’s rcp exceeds the amount he proposes to pay see 136_tc_475 aff’d 502_fedappx_1 d c cir generally appeals officers are directed to reject offers sub- stantially below the taxpayer’s rcp unless special circumstances justify ac- ceptance of such an offer see fairlamb v commissioner tcmemo_2010_22 revproc_2003_71 sec_4 2003_2_cb_517 we do not independently review the reasonableness of the taxpayer’s pro- posed offer our review is limited to ascertaining whether the decision to reject that offer was arbitrary capricious or without sound basis in fact or law murphy t c pincite we do not substitute our judgment for the settlement officer’s as to the acceptability of any particular offer see eg johnson t c pincite so3 did not act arbitrarily or capriciously in determining that petitioners’ rcp exceeded their dollar_figure offer petitioners acknowledged that their net_worth in exceeded dollar_figure million so3 determined that petitioners during the inter- vening years had dissipated at least dollar_figure million of assets that could have been used to pay their and tax_liabilities he did not abuse his discretion in determining that the values of these assets should be included in the calculation of their rcp see id pincite taggart v commissioner tcmemo_2013_113 internal_revenue_manual irm pt dollar_figure date even ignoring dissipated assets petitioners acknowledged that their rcp was at least dollar_figure which exceeded their offer by more than dollar_figure since petitioners’ rcp vastly exceeded their offer so3 was directed to re- ject that offer in the absence of special circumstances revproc_2003_71 sec_4 special circumstances are defined as facts demonstrating that the taxpayer would suffer economic hardship if the irs were to collect from him an amount equal to the rcp and compelling public policy or equity considera- tions that provide sufficient basis for compromise see murphy t c pincite mcclanahan v commissioner tcmemo_2008_161 irm pt date on their form 433-a petitioners alleged that petitioner jannette duncan is age that she has limited future earning potential and that she was paying dollar_figure monthly on life_insurance_policy loans so3 did not abuse his discretion in determining that the loan repayments which appeared to benefit petitioners and petitioners repeatedly assert that so3 erred by failing to determine their exact rcp determination of their exact rcp would be a meaningless exercise where as here the taxpayers admitted that their rcp exceeded their offer by at least big_number their family members should be ignored in assessing their ability to pay and because petitioners failed to adduce facts setting forth jannette’s current financial situation with any specificity the so did not abuse his discretion in determining that they had failed to establish the grave level of economic hardship that the regulations require finally so3 did not abuse his discretion in concluding that petitioners had failed to show any compelling public policy or equity considerations that would justify compromising their liability quite the contrary the estate’s dissipation of more than dollar_figure million of assets demonstrated a blatant disregard of their federal tax obligations so3 was amply justified in concluding that acceptance of peti- tioners’ dollar_figure offer was not in the best interests of the united_states see irm pt factors indicating economic hardship include a long-term illness medical_condition or disability that renders the taxpayer incapable of earning a living where it is reasonably foreseeable that taxpayer’s financial resources will be exhausted providing for care and support during the course of the condition a situation where the taxpayer’s monthly income is exhausted by providing for care of dependents without other means of support and a situation where liquidation of assets would render the taxpayer unable to meet basic living ex- penses sec_301_7122-1 proced admin regs internal_revenue_manual pt date petitioners neither alleged nor proved any of these conditions the irs has specified certain situations that may warrant rejection of an continued finding no abuse_of_discretion in any respect we will sustain the proposed collection action to reflect the foregoing decisions will be entered for respondent continued offer as not being in the best interests of the government these situations include among other things failure to account for dissipated assets irm pt date the u s department of justice commenced suit against the estate for precisely ths reason see supra note
